 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAFFIEL A. NORWOOD,                              No. 1:18-cv-00198-DAD-JDP
12                      Plaintiff,
13           v.                                       ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS, DISMISSING CASE
14   COMMISSIONER OF SOCIAL
     SECURITY,                                        (Doc. No. 15)
15
                        Defendant.
16

17

18           Plaintiff Raffiel A. Norwood proceeds pro se in this action on a complaint seeking judicial

19   review of the Commissioner of Social Security’s final decision denying his application for

20   benefits under the Social Security Act. (Doc. No. 1.) This matter was referred to a United States

21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22           On July 3, 2019, the assigned magistrate judge issued findings and recommendations

23   recommending that plaintiff’s complaint be dismissed without prejudice due to plaintiff’s failure

24   to prosecute and comply with a court order. (Doc. No. 15.) The findings and recommendations

25   were served on plaintiff and contained notice that any objections thereto were to be filed within

26   fourteen days of service. (Id. at 3.) No objections have been filed and the time in which to do so

27   has now passed.

28   /////
                                                      1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   court has conducted a de novo review of the case. Having carefully reviewed the entire file,

 3   including plaintiff’s objections, the court finds the findings and recommendations to be supported

 4   by the record and proper analysis.

 5          Accordingly,

 6          1.      The findings and recommendations issued on July 3, 2019, (Doc. No. 15), are

 7                  adopted in full;

 8          2.      This action is dismissed without prejudice due to plaintiff’s failure to prosecute

 9                  and obey court orders;

10          3.      The Clerk of the Court is directed to close this case.

11   IT IS SO ORDERED.
12
        Dated:     December 2, 2019
13                                                        UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
